Eish, O. J.
1. A ground of a motion for a new trial, complaining' of the exclusion of evidence referred to therein in general terms, is sufficient where the evidence offered is fully set out in a marked exhibit attached to the motion, and the ground of the motion including the exhibit, which is expressly referred to in Ms order, is approved by the judge, although the exhibit be not referred to in the ground of the motion.
*569February 15, 1912.
Action for damages. Before Judge Kimsey. Habersham superior court. December 26, 1910.
Hamilton McWhorter, J. C. Edwards, Sam Kimzy, and Lamar Bucher, for plaintiff in error. Beuben B. Arnold, contra.
2. Where a railroad has been duly placed by a court of competent jurisdiction in the hands of a receiver, who is in full and exclusive possession and control of the railroad and all the property of the railroad company, such company is not liable for a tort committed by the receiver or his servants in the operation of the railroad. 33 Cyc. 722, and cases cited in notes 20 to 24 inclusive; Ocean Steamship Co. v. Wilder, 107 Ga. 222 (33 S. E. 179).
3. In view of the answer filed, it was error for the court to refuse to permit the defendant company to introduce in evidence a properly certified copy of the proceedings in the Federal court, showing the appointment of a receiver for the defendant railroad company, and his discharge, and the pendency of the receivership at the time of the commission of the tort complained of by the operation of the road.
4. The foregoing notes deal with all the assignments of error referred to in the brief of counsel for plaintiff in error.

Judgment reversed.


All the Justices concur, except Hill, J., not presiding.